DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MARIE ANN JOHNSON,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-1454

                           [January 10, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; James W. McCann, Judge; L.T. Case No.
562015CF002154A.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Marie A. Johnson appeals her convictions and sentences following an
open guilty plea. Her court-appointed counsel filed a motion to withdraw
and supporting brief pursuant to Anders v. California, 386 U.S. 738 (1967).
We affirm the convictions and sentences but remand to the trial court to
correct the written order of sex offender probation to indicate that
Appellant entered guilty pleas to the 88 counts charged, rather than pleas
of nolo contendere. Kim v. State, 187 So. 3d 950 (Fla. 4th DCA 2016).

   Affirmed and remanded with instructions.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.